Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “a ferrous plate formed as either a universal sticker or under case ring, …”. An “an” should be inserted prior to “under case ring” to make it grammatically correct. Appropriate correction is required. 
Claim 3 recites “wherein the aligner bottom surface of the aligner adheres to the alignment plate and has frictional contact with the alignment plate so that the alignment plate does not slip relative to the aligner bottom surface”. The first “aligner” is redundant and should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 10,469,119 by Kim in view of U.S. Patent No. 8,688,037 by Chatterjee et al. and further view of U.S. PG Pub. No. 2020/0076220 by Chow.
As to Claim 1, Kim teaches an alignment tool comprising:
a. an alignment plate [20] [see Col 4, Lines 49-51]; and
b. an aligner [30] having a planar configuration configured to be placed on top of the alignment plate [The plate 30 is attached to the frame 20 by an adhesive, see Col 4, Lines 49-51]. 
Kim does not explicitly recite that the alignment tool comprises a ferrous plate formed as either a universal sticker or under case ring.
In analogous art, Chatterjee provides for a ferrous plate [Ferrous ring 2810 (and/or a plate), see Col 39, Lines 4-13] formed as either a universal sticker or under case ring [see Col 39, Lines 4-13]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mount of Kim to include a ferrous plate formed as an under case ring, as taught by Chatterjee, in order to reduce the strain of the connector structure and its elements in docking device due to the mating action and the removal of the device from the docking station [see Col 1, Lines 39-49 of Chatterjee].
The combination of Kim and Chatterjee does not explicitly recite that the ferrous plate has a tacky upper surface configured for connection to a lower surface of a mobile device.
In analogous art, Chow provides for a ferrous plate [Ferromagnetic plate 1302] that has a tacky upper surface [sticker adhesive] configured for connection to a lower surface [back surface] of a mobile device [mobile device] [see Fig. 13 and Para 0052]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ferrous plate of Chatterjee to have a tacky upper surface configured for connection to a lower surface of a mobile device, as taught by Chow, in order to improve wireless charging systems for charging mobile devices by ensuring alignment between the receivers and the transmitters through the use of an alignment template [see Para 0002 of Chow].
As to Claim 2, the combination of Kim, Chatterjee and Chow teaches the alignment tool of claim 1, wherein the aligner has a thickness that is greater than the universal sticker or under case ring [The height of plate 30 is greater than the depth of 26, see Col 10, Lines 9-14 of Kim].
As to Claim 3, the combination of Kim, Chatterjee and Chow teaches the alignment tool of claim 1, wherein the aligner bottom surface of the aligner adheres to the alignment plate and has frictional contact with the alignment plate so that the alignment plate does not slip relative to the aligner bottom surface [The plate 30 is attached to the frame 20 by an adhesive, see Col 4, Lines 49-51 of Kim].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MARYAM SOLTANZADEH/              Examiner, Art Unit 2646                                                                                                                                                                                          
/LESTER G KINCAID/             Supervisory Patent Examiner, Art Unit 2646